Petition for Writ of Mandamus
Denied and Memorandum Opinion filed October 13, 2009.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00841-CV
____________
 
IN RE ARMUGHAN ALAM, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

M E M O R
A N D U M   O P I N I O N
            On October 5, 2009, relator filed a petition for writ of
mandamus in this court.  See Tex. Gov’t Code Ann. § 22.221 (Vernon
2004); see also Tex. R. App. P. 52.  In the petition, relator asked this
court to compel the Honorable Brent Gamble, presiding judge of the 270th
District Court of Harris County, to disqualify himself from cause number
2008-51588, or dismiss the cause for lack of subject matter jurisdiction.  
            Relator offers no record and therefore has not established he
is entitled to mandamus relief.  See Tex. R. App. P. 52.3(k).  Accordingly, we
deny relator’s petition for writ of mandamus. 
                                                                        PER
CURIAM
 
Panel
consists of Justices Anderson and Boyce (Guzman, J., not participating).